DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 8/8/2022.
Claims 1 and 11 are amended.
Claims 2 and 12-37 are cancelled.
Claims 38-39 are newly added. 
Claims 1, 3-11, and 38-39 are pending.

Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive.
The Applicant notes that claim 1 has been amended to incorporate the limitations of claim 37 (p. 10). The Applicant argues that Essien indicates the exact opposite of an outlet of the inner nozzle being spaced from the outlet of the outlet nozzle in the downward direction (p. 10). Specifically, the Applicant argues that the distal end/outlet of the outlet nozzle is spaced downwardly/distally relative to the distal end/outlet of the inner nozzle. 
The Examiner has noted the Applicant’s argument but finds it unpersuasive. The Applicant argues that because Essien’s outlet of the outer nozzle is below the outlet of the inner nozzle, Essien does not meet the limitation of “wherein the outlet of the inner nozzle is spaced from the outlet of the outer nozzle in the distal direction.” Applicant’s argument depends on the claim interpretation that “wherein the outlet of the inner nozzle is spaced from the outlet of the outer nozzle in the distal direction” requires the outlet of the inner nozzle to extend past the outlet of the outer nozzle in the distal direction. The Examiner notes that Fig. 6 of the instant application shows that the inner nozzle’s distal end 84 extends past the outlet nozzle’s distal end 64 in the downward direction (see Fig. 6). However, this is too narrow of an interpretation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim further recites that the “distal direction” is the “direction away from the arm assembly with respect to the longitudinal axis of the nozzle assembly,” not merely the downward direction as argued by the Applicant. An inner nozzle with an outlet above the outlet of the outlet of the outer nozzle would still read on the claim limitation “wherein the outlet of the inner nozzle is spaced from the outlet of the outer nozzle in the distal direction” since the two outlets are spaced apart from each other in the direction away from the arm assembly. If Applicant were to make explicit that the outlet of the inner nozzle extends past the outlet of the outer nozzle in the downward direction, it would overcome the current rejection. 
The Applicant argues that Essien teaches that the “sheath liquid” evaporates as it exits the orifice and therefore the sheath liquid would not contact the material exiting the inner nozzle if the inner nozzle were spaced distally from the outlet of the outer nozzle, as the sheath liquid would already have vaporized (p. 11). The Applicant thus argues that modification of Essien to include the structure required by the claims (i.e. the inner nozzle outlet to extend past the outlet of the outer nozzle in the downward direction) would prevent Essien’s apparatus from functioning as intended. 
The Applicant’s argument is unpersuasive because it depends on the assumption that one would have to modify Essien’s inner nozzle outlet to extend downward past the outer nozzle outlet to meet the claim limitation. However, as explained above, such a modification is not necessary to meet the claim limitation. 

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “means for maintaining the at least one biomaterial within the nozzle assembly at a desired temperature in claim 4-6 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to the specification, the corresponding structure of “means for maintaining the at least one biomaterial within the nozzle assembly at a desired temperature” are (a) a circumferential heating chamber that surrounds the outer surface of the pipette portion such as a heating band that has one or more internal resistors (see Paragraph 115); and (b) a cooling system comprising a circumferential chamber to surround a portion of the outer surface of the pipette portion having at least one fluid inlet and at least one fluid outlet and configured to permit flow of a coolant (see Paragraph 116). It is noted that these structural aspects are described in further dependent claims 7 and 9.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Essien et al. (US 2014/0035975) in view of Kang (US 2012/0089238).
Regarding claim 1, Essien discloses an apparatus for controlling direct printing (abstract) for use in tissue engineering applications (para. 65; equivalent to a bioprinter dispensing at least one biomaterial) comprising:
a process controller (9; Fig. 1; equivalent to a process controller) wherein a 3D object is sliced into horizontal planes and information in each slice is uploaded to the computerized motion control system so that the object can be fabricate (para. 63; equivalent to configured to determine a desired tool path);
a microfluidic jetting device (Fig. 1; para. 24; equivalent to at least one printer head) operatively coupled to the process controller (see Fig. 1) and comprising:
flow cell (14; equivalent to a nozzle assembly) configured to receive liquids from sources (1, 2; interpreted as configured to receiving at least one biomaterial) and jets out a continuous stream of material (4; para. 37; equivalent to dispensing the at least one biomaterial); 
the nozzle assembly has a longitudinal axis (see annotated Fig. 1) and comprises:
an outer nozzle (see annotated Fig. 1) configured to receive and dispense a first liquid source (2); and an inner nozzle (see annotated Fig. 1) configured to receive and dispense a second liquid source (1), which is used in continuous jetting to produce a two-component flow that creates sheathed annular flow (para. 39; equivalent to creating a tubular/cylindrical structure) with a sheath and core (see para.19; the first liquid source 2 is the sheath and the second liquid source 1 is the core).
	Therefore, Essien discloses the following (see annotated Fig. 1):
an outer nozzle having a proximal end, a distal end, an outer surface, and an inner surface, the inner surface defining a central bore and an inner diameter of the outer nozzle, the outer surface of the outer nozzle defining an inlet positioned in communication with the central bore of the outer nozzle, wherein the inner surface of the distal end of the outer nozzle defines an outlet of the outer nozzle in communication with the central bore of the outer nozzle, the outlet of the outer nozzle having a diameter;
an inner nozzle having a proximal end, a distal end, an outer surface, and an inner surface, the outer surface of the inner nozzle defining an outer diameter of the inner nozzle, the inner surface of the inner nozzle defining a central bore, the inner surface of the proximal end of the inner nozzle defining an inlet of the inner nozzle, the inner surface of the distal end of the inner nozzle defining an outlet of the inner nozzle, wherein the inner nozzle is at least partially received within the central bore of the outer nozzle such that the outer nozzle and the inner nozzle have a common longitudinal axis that is in substantial alignment with the longitudinal axis of the nozzle assembly, the outer diameter of the inner nozzle being less than the diameter of the outlet o the outer nozzle to thereby define a receiving space between the outer surface of the inner nozzle and the inner surface of the outer nozzle; and
wherein the inlet of the outer nozzle is configured to receive at least one biomaterial and deliver the at least one material to the receiving space, and wherein the outlet of the outer nozzle is configured to dispense the at least one biomaterial from within the receiving space as a tubular structure, and 
wherein the inlet of the inner nozzle is configured to receive at least one biomaterial and deliver the at least one biomaterial to the central bore of the inner nozzle, and wherein the outlet of the inner nozzle is configured to dispense the at least one biomaterial from within the central bore of the inner nozzle as a cylindrical structure, and 
wherein nozzle assembly is configured to dispense the at least one biomaterial in a downward direction (see Fig. 1; interpreted as a distal direction) away from the arm assembly (see Fig. 2 of Kang), and wherein the outlet of the inner nozzle is spaced from the outlet of the outer nozzle in the downward direction (see Fig. 1).


    PNG
    media_image1.png
    711
    885
    media_image1.png
    Greyscale

However, Essien is silent as to a support assembly; an arm assembly having a proximal portion and a distal portion, the proximal portion of the arm assembly being operatively coupled to the support assembly such that the arm assembly is selectively movable relative to at least a first axis; the nozzle assembly coupled to the distal portion of the arm assembly; and wherein the processor is configured to selectively adjust the positioning of the arm assembly of each printer head relative to at least the first axis in accordance with the desired tool path. The Examiner notes that while Essien discloses 3D printing filaments for medical applications (paras. 62-65), Essien does not detail physical structures for holding the flow cell and steps for moving the flow cell to create a 3D printed structure. 
Kang teaches an apparatus for making an organ or tissue (abstract) in the form of a printing system (para. 7; i.e. a bioprinter) comprising a 3-axis positioning controller (34) configured for adjusting in three dimensions in a predetermined pattern the position of the support stage in relation to at least a pair of syringes (para. 19; equivalent to determining a desired tool path and operatively coupled to the processor), a 3-axis stage movement system (33) including a support assembly (see annotated Fig. 2), and an arm assembly having a distal portion and a proximal portion (see annotated Fig. 2), the arm assembly uses an Aerotech Inc. PRO 165LM carrier to drive X and Y axis movement of the cartridge system (equivalent to a printer head) and an Aerotech Inc. PRO115 carrier to drive Z axis movement to the cartridge system (para. 102; equivalent to the arm assembly is selectively moveable relative to at least a first axis and selectively adjust positioning of the arm assembly of each printer head relative to at least the first axis in accordance with the desired tool path).

    PNG
    media_image2.png
    533
    894
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the 3-axis positioning controller and 3-axis stage movement system as in Kang to the apparatus of Essien in order to deposit contents of the syringe selectively in a predetermined pattern (Kang; para. 20) in order to form a composite three-dimensional structure (Kang; Para. 27) with the benefit of precise dispensing of the materials (Kang; Para. 50). 
Regarding the claim limitations “wherein the nozzle assembly is configured to receive and dispense the at least one biomaterial as the arm assembly is selectively moved relative to the first axis” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). However, because the printing system of modified Essien is identical to the claimed invention, it is capable of being operated with similar if not identical claimed characteristics. Specifically, modified Essien teaches that the nozzle and print head are capable of moving along the z-axis using a processor, and the nozzle assembly is capable of depositing a core-shell biomaterial.
Regarding claim 10, modified Essien discloses the Aerotech Inc. PRO 165LM carrier to drive X and Y axis movement of the cartridge system and the Aerotech Inc. PRO115 carrier to drive Z axis movement to the cartridge system (Kang; para. 102). Therefore, the arm assembly and the printer head are capable of moving along the z-axis, which is relative to the x and y axes.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Essien et al. in view of Kang, as applied as applied to claim 1 above, and further in view of Gardiner et al. (US 2016/0001461).
Regarding claim 3, modified Essien discloses the bioprinter as discussed above with respect to claim 1.
However, modified Essien is silent as to the distal portion of the arm assembly of each printer head is selectively rotatable to the proximal portion of the arm assembly. 
Gardiner teaches a method for casting building materials to form a construction element (abstract) using apparatus (1; Fig. 1A-1D) to fabricate a formwork (2) comprising a material deposition head (7), rotatably connected to an end of the arm (5) around at least two axes (Paragraph 36). Gardiner teaches in a further embodiment that the arm is rotatable around at least five axes (Fig. 1C; Paragraph 47).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the bioprinting system of modified Essien to include a plurality of arm sections as in Gardiner to obtain predictable results of rotatably connecting a material deposition head to the arm sections with the benefit of allowing the deposition head to be moved freely within the build volume and deposit material precisely (Gardiner; Paragraph 47). Furthermore, said skilled artisan would appreciate that adding more degrees of freedom in the movement of the custom fluidic stage would lead of a more flexible apparatus.

Claim 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Essien et al. in view of Kang and Gardiner et al. as applied to claims 1 and 3 above, and further in view of Warren et al. (US 2004/0253365).
Regarding claims 4-8, modified Essien discloses the bioprinter as discussed above with respect to claims 1 and 3. 
However modified Essien does not explicitly teach means for maintaining the at least one biomaterial within the nozzle assembly at a desired temperature until the at least one biomaterial is dispensed from the nozzle assembly. 
Warren discloses an apparatus for depositing materials on a substrate (abstract) the apparatus allowing for the printing of biocompatible scaffolds, cells, growth factors, therapeutics, enzymes, and extracellular matrix proteins (Paragraph 14; equivalent to bioprinter for dispensing at least one biomaterial), the apparatus comprising a temperature controller (400) that enables a user to heat or cool materials dispensed through the tool or elements within the tool itself (Paragraph 60), wherein the heating and cooling elements may be provided inside the material delivery device or in contact with or in close proximity to the walls of the material deliver device, and any suitable heating or cooling media may be used (Paragraph 216) such that it gives a user the ability to allow the tool heat to be maintained at a constant temperature (Paragraph 218), wherein the syringe is jacketed with aluminum to provide the maximum amount of heat transfer (Paragraph 279)
It would have been obvious to said skilled artisan to have added the temperature controller of Warren to the nozzle of modified Essien in order to maintain the nozzle at a constant temperature while also enabling the user to slowly and deliberately change the temperature of the nozzle or the constituent materials (Warren; Paragraph 218).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Essien et al. in view of Kang, Gardiner et al., and Warren et al., as applied to claim 8 above, and further in view of Sun et al. (US 2011/0136162). 
Regarding claim 9, modified Essien discloses the bioprinter as discussed above with respect to claim 8, comprising the temperature controller that enables a user to heat or cool materials (Warren; Paragraph 60) being any suitable device (Paragraph 216). Additionally, modified Essien discloses that the temperature controller includes a fluid bath system (Warren; Fig. 10A-C) such that a cooling or heating fluid may be pumped via a fluid pump (405) from a temperature controlled reservoir (410) through the void space (411) surrounding the deliver tube sand other dispensing fibers in the tool bundle (415) in order to create a fluid loop inside the bundle (Warren; Paragraph 214).
However, modified Essien does not explicitly teach the cooling system comprising a circumferential chamber configured to surround at least a portion of the outer surface of the outer nozzle, wherein the circumferential chamber has at least one fluid inlet and at least one fluid outlet axially spaced from each other, and wherein the at least one fluid inlet and the at least one fluid outlet are configured to permit axial flow of the at least one coolant material within the circumferential chamber to thereby cool at least a portion of the outer surface of the outer nozzle.
Sun teaches a microfluidic systems (abstract) comprising a temperature controlled basement membrane matrix printing system (Fig. 9-10; Paragraph 36-37). Fig. 9 shows a dispensing syringe (1) surrounded by a cooling chamber (3) wherein a temperature control system (2) is used flow cold air into a cold air input, and flow warmed air out of a warmed air exhaust (see Fig. 9). 
It would have been obvious to one of ordinary skill in the art to have modified the temperature controller of modified Essien to be surrounded by a cooling chamber as in Sun in order to provide the predictable result of providing cold air into the cooling chamber and removing warmed air to the exhaust. One of ordinary skill in the art would appreciate that inputting cold air and outputting warm air is caused by the heat transfer between the cold air and the syringe. One of ordinary skill in the art would be motivated to perform the modification because Warren suggests the use of cooling fluid along the length of a nozzle in order to maintain the tool at a constant temperature (Warren; Paragraph 218) and that any suitable cooling media may be used (Warren; Paragraph 216) and because the modification is merely a substitution of one known element for an equivalent known element known for the same purpose of controlling the temperature of the dispensers (see MPEP 2144.06(II)).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Essien et al. (US 2014/0035975) in view of Kang (US 2012/0089238) and Warren (US 2004/0253365).
Regarding claim 11, Essien discloses an apparatus for controlling direct printing (abstract) for use in tissue engineering applications (para. 65; equivalent to a bioprinter dispensing at least one biomaterial) comprising:
a process controller (9; Fig. 1; equivalent to a process controller) wherein a 3D object is sliced into horizontal planes and information in each slice is uploaded to the computerized motion control system so that the object can be fabricate (para. 63; equivalent to configured to determine a desired tool path);
a microfluidic jetting device (Fig. 1; para. 24; equivalent to at least one printer head) operatively coupled to the process controller (see Fig. 1) and comprising:
flow cell (14; equivalent to a nozzle assembly) configured to receive liquids from sources (1, 2; interpreted as configured to receiving at least one biomaterial) and jets out a continuous stream of material (4; para. 37; equivalent to dispensing the at least one biomaterial); 
the nozzle assembly has a longitudinal axis (see annotated Fig. 1) and comprises:
an outer nozzle (see annotated Fig. 1) configured to receive and dispense a first liquid source (2); and an inner nozzle (see annotated Fig. 1) configured to receive and dispense a second liquid source (1), which is used in continuous jetting to produce a two-component flow that creates sheathed annular flow (para. 39; equivalent to creating a tubular/cylindrical structure) with a sheath and core (see para.19; the first liquid source 2 is the sheath and the second liquid source 1 is the core).
	Therefore, Essien discloses the following (see annotated Fig. 1):
an outer nozzle having a proximal end, a distal end, an outer surface, and an inner surface, the inner surface defining a central bore and an inner diameter of the outer nozzle, the outer surface of the outer nozzle defining an inlet positioned in communication with the central bore of the outer nozzle, wherein the inner surface of the distal end of the outer nozzle defines an outlet of the outer nozzle in communication with the central bore of the outer nozzle, the outlet of the outer nozzle having a diameter;
an inner nozzle having a proximal end, a distal end, an outer surface, and an inner surface, the outer surface of the inner nozzle defining an outer diameter of the inner nozzle, the inner surface of the inner nozzle defining a central bore, the inner surface of the proximal end of the inner nozzle defining an inlet of the inner nozzle, the inner surface of the distal end of the inner nozzle defining an outlet of the inner nozzle, wherein the inner nozzle is at least partially received within the central bore of the outer nozzle such that the outer nozzle and the inner nozzle have a common longitudinal axis that is in substantial alignment with the longitudinal axis of the nozzle assembly, the outer diameter of the inner nozzle being less than the diameter of the outlet o the outer nozzle to thereby define a receiving space between the outer surface of the inner nozzle and the inner surface of the outer nozzle; and
wherein the inlet of the outer nozzle is configured to receive at least one biomaterial and deliver the at least one material to the receiving space, and wherein the outlet of the outer nozzle is configured to dispense the at least one biomaterial from within the receiving space as a tubular structure, and 
wherein the inlet of the inner nozzle is configured to receive at least one biomaterial and deliver the at least one biomaterial to the central bore of the inner nozzle, and wherein the outlet of the inner nozzle is configured to dispense the at least one biomaterial from within the central bore of the inner nozzle as a cylindrical structure, and 
wherein nozzle assembly is configured to dispense the at least one biomaterial in a downward direction (see Fig. 1; interpreted as a distal direction) away from the arm assembly (see Fig. 2 of Kang), and wherein the outlet of the inner nozzle is spaced from the outlet of the outer nozzle in the downward direction (see Fig. 1).
However, Essien is silent as to a support assembly; an arm assembly having a proximal portion and a distal portion, the proximal portion of the arm assembly being operatively coupled to the support assembly such that the arm assembly is selectively movable relative to at least a first axis; the nozzle assembly coupled to the distal portion of the arm assembly; and wherein the processor is configured to selectively adjust the positioning of the arm assembly of each printer head relative to at least the first axis in accordance with the desired tool path. The Examiner notes that while Essien discloses 3D printing filaments for medical applications (paras. 62-65), Essien does not detail physical structures for holding the flow cell and steps for moving the flow cell to create a 3D printed structure. 
Kang teaches an apparatus for making an organ or tissue (abstract) in the form of a printing system (para. 7; i.e. a bioprinter) comprising a 3-axis positioning controller (34) configured for adjusting in three dimensions in a predetermined pattern the position of the support stage in relation to at least a pair of syringes (para. 19; equivalent to determining a desired tool path and operatively coupled to the processor), a 3-axis stage movement system (33) including a support assembly (see annotated Fig. 2), and an arm assembly having a distal portion and a proximal portion (see annotated Fig. 2), the arm assembly uses an Aerotech Inc. PRO 165LM carrier to drive X and Y axis movement of the cartridge system (equivalent to a printer head) and an Aerotech Inc. PRO115 carrier to drive Z axis movement to the cartridge system (para. 102; equivalent to the arm assembly is selectively moveable relative to at least a first axis and selectively adjust positioning of the arm assembly of each printer head relative to at least the first axis in accordance with the desired tool path).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the 3-axis positioning controller and 3-axis stage movement system as in Kang to the apparatus of Essien in order to deposit contents of the syringe selectively in a predetermined pattern (Kang; para. 20) in order to form a composite three-dimensional structure (Kang; Para. 27) with the benefit of precise dispensing of the materials (Kang; Para. 50). 
Regarding the claim limitations “wherein the nozzle assembly is configured to receive and dispense the at least one biomaterial as the arm assembly is selectively moved relative to the first axis” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). However, because the printing system of modified Essien is identical to the claimed invention, it is capable of being operated with similar if not identical claimed characteristics. Specifically, modified Essien teaches that the nozzle and print head are capable of moving along the z-axis using a processor, and the nozzle assembly is capable of depositing a core-shell biomaterial.
Moreover, Essien is silent as to a scanner configured to scan the tissue defect and generate an output indicative of the location of the tissue defect.
Warren discloses an apparatus for depositing materials on a substrate (abstract) the apparatus allowing for the printing of biocompatible scaffolds, cells, growth factors, therapeutics, enzymes, and extracellular matrix proteins in vivo (Paragraph 14; equivalent to bioprinter for dispensing at least one biomaterial into a human body), the apparatus comprising a CT scanner that uses a computer to combine X-ray or laser images into cross-sectional views of an internal organ to identify abnormal structures and help guide the placement of the instruments and treatments (Paragraph 120) and a controller (see Fig. 33; equivalent to a processor) wherein operators will select parameters government the movement path of the tool, including movement rates, patterns, or rastering motions to deposit the material (Paragraph 236; equivalent to determine a desired tool path). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined 3D printer of modified Essien with the CT scanner of Warren to the modified apparatus in order to use X-ray or laser images into cross-sectional views of an internal organ to identify abnormal structures and help guide the placement of the instruments and treatments (Warren; Paragraph 120). Furthermore, the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (see MPEP 2144.04(III)).

Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Essien et al. (US 2014/0035975) in view of Kang (US 2012/0089238) and Marsac (US 2009/0020919).
Regarding claim 38, Essien discloses an apparatus for controlling direct printing (abstract) for use in tissue engineering applications (para. 65; equivalent to a bioprinter dispensing at least one biomaterial) comprising:
a process controller (9; Fig. 1; equivalent to a process controller) wherein a 3D object is sliced into horizontal planes and information in each slice is uploaded to the computerized motion control system so that the object can be fabricated (para. 63; equivalent to configured to determine a desired tool path);
a microfluidic jetting device (Fig. 1; para. 24; equivalent to at least one printer head) operatively coupled to the process controller (see Fig. 1) and comprising:
flow cell (14; equivalent to a nozzle assembly) configured to receive liquids from sources (1, 2; interpreted as configured to receiving at least one biomaterial) and jets out a continuous stream of material (4; para. 37; equivalent to dispensing the at least one biomaterial); 
the nozzle assembly has a longitudinal axis (see annotated Fig. 1) and comprises:
an outer nozzle (see annotated Fig. 1) configured to receive and dispense a first liquid source (2); and an inner nozzle (see annotated Fig. 1) configured to receive and dispense a second liquid source (1), which is used in continuous jetting to produce a two-component flow that creates sheathed annular flow (para. 39; equivalent to creating a tubular/cylindrical structure) with a sheath and core (see para.19; the first liquid source 2 is the sheath and the second liquid source 1 is the core).
	Therefore, Essien discloses the following (see annotated Fig. 1):
an outer nozzle having a proximal end, a distal end, an outer surface, and an inner surface, the inner surface defining a central bore and an inner diameter of the outer nozzle, the outer surface of the outer nozzle defining an inlet positioned in communication with the central bore of the outer nozzle, wherein the inner surface of the distal end of the outer nozzle defines an outlet of the outer nozzle in communication with the central bore of the outer nozzle, the outlet of the outer nozzle having a diameter;
an inner nozzle having a proximal end, a distal end, an outer surface, and an inner surface, the outer surface of the inner nozzle defining an outer diameter of the inner nozzle, the inner surface of the inner nozzle defining a central bore, the inner surface of the proximal end of the inner nozzle defining an inlet of the inner nozzle, the inner surface of the distal end of the inner nozzle defining an outlet of the inner nozzle, wherein the inner nozzle is at least partially received within the central bore of the outer nozzle such that the outer nozzle and the inner nozzle have a common longitudinal axis that is in substantial alignment with the longitudinal axis of the nozzle assembly, the outer diameter of the inner nozzle being less than the diameter of the outlet o the outer nozzle to thereby define a receiving space between the outer surface of the inner nozzle and the inner surface of the outer nozzle; and
wherein the inlet of the outer nozzle is configured to receive at least one biomaterial and deliver the at least one material to the receiving space, and wherein the outlet of the outer nozzle is configured to dispense the at least one biomaterial from within the receiving space as a tubular structure, and 
wherein the inlet of the inner nozzle is configured to receive at least one biomaterial and deliver the at least one biomaterial to the central bore of the inner nozzle, and wherein the outlet of the inner nozzle is configured to dispense the at least one biomaterial from within the central bore of the inner nozzle as a cylindrical structure, and 
wherein nozzle assembly is configured to dispense the at least one biomaterial in a downward direction (see Fig. 1; interpreted as a distal direction) away from the arm assembly (see Fig. 2 of Kang), and wherein the outlet of the inner nozzle is spaced from the outlet of the outer nozzle in the downward direction (see Fig. 1).
	Essien further discloses that the hydrodynamic flow cell could be used to produce scaffolding for tissue engineering applications and could also be used to print living cells and nutrients for those cells in tissue engineering applications (para. 65). 
However, Essien is silent as to a support assembly; an arm assembly having a proximal portion and a distal portion, the proximal portion of the arm assembly being operatively coupled to the support assembly such that the arm assembly is selectively movable relative to at least a first axis; the nozzle assembly coupled to the distal portion of the arm assembly; and wherein the processor is configured to selectively adjust the positioning of the arm assembly of each printer head relative to at least the first axis in accordance with the desired tool path. The Examiner notes that while Essien discloses 3D printing filaments for medical applications (paras. 62-65), Essien does not detail physical structures for holding the flow cell and steps for moving the flow cell to create a 3D printed structure. 
Kang teaches an apparatus for making an organ or tissue (abstract) in the form of a printing system (para. 7; i.e. a bioprinter) comprising a 3-axis positioning controller (34) configured for adjusting in three dimensions in a predetermined pattern the position of the support stage in relation to at least a pair of syringes (para. 19; equivalent to determining a desired tool path and operatively coupled to the processor), a 3-axis stage movement system (33) including a support assembly (see annotated Fig. 2), and an arm assembly having a distal portion and a proximal portion (see annotated Fig. 2), the arm assembly uses an Aerotech Inc. PRO 165LM carrier to drive X and Y axis movement of the cartridge system (equivalent to a printer head) and an Aerotech Inc. PRO115 carrier to drive Z axis movement to the cartridge system (para. 102; equivalent to the arm assembly is selectively moveable relative to at least a first axis and selectively adjust positioning of the arm assembly of each printer head relative to at least the first axis in accordance with the desired tool path).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the 3-axis positioning controller and 3-axis stage movement system as in Kang to the apparatus of Essien in order to deposit contents of the syringe selectively in a predetermined pattern (Kang; para. 20) in order to form a composite three-dimensional structure (Kang; Para. 27) with the benefit of precise dispensing of the materials (Kang; Para. 50). 
Regarding the claim limitations “wherein the nozzle assembly is configured to receive and dispense the at least one biomaterial as the arm assembly is selectively moved relative to the first axis” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). However, because the printing system of modified Essien is identical to the claimed invention, it is capable of being operated with similar if not identical claimed characteristics. Specifically, modified Essien teaches that the nozzle and print head are capable of moving along the z-axis using a processor, and the nozzle assembly is capable of depositing a core-shell biomaterial.
Moreover, modified Essien is silent as to a plurality of printer heads comprising a first printer head and a second printer head, each printer head being operatively coupled to the processor and  comprising an arm assembly and a nozzle assembly. 
	Kang further teaches a method of printing an organ or tissue in a plurality of layers (para. 24) comprising (a) providing a first dispenser (e.g. syringe) containing a structural support polymer and a second dispenser (e.g. syringe) containing a live cell-containing composition (para. 25), (b) depositing a layer on said support from said first and second dispensers, said layer comprising a structural support polymer and a cell-containing composition (para. 26), and then iteratively repeating said depositing step a plurality of times to form a plurality of layers on one another (para. 27).
	Marsac teaches a machine and method for rapid prototyping (abstract). Marsac describes a known three-dimensional device (Fig. 1; para. 5) comprising a first main carriage (3A) and a secondary carriage (3B) (para. 7) and two jets (2) depositing drops of two materials one after the other attached to the secondary carriage (para. 8; similar to the arrangement of Fig. 2 in Kang) which takes relatively long and therefore there is a need to accelerate this type of manufacture (para. 11). Marsac then teaches an improved device (Fig. 2-3c) comprising two work platforms (11), two main carriages (14; collective “support assembly”), two secondary carriages (13; “arm assembly”) mounted to the main carriages (see Fig. 2; para. 37; “proximal portion”), and two jets (12; “nozzle assembly”) mounted to the secondary carriage (see Fig. 2; para. 37; “distal portion”) so that the two jets can simultaneously deposit a layer of material (para. 39). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known method of Kang (using different materials including a live cell-containing composition and a structural support polymer) for printing tissue to the known method of Essien because Essien suggests producing scaffolds for tissue engineering. Moreover, said skilled artisan would have been motivated to have added another work platform, another main carriage, and another secondary carriage as in Marsac to the apparatus of modified Essien in order to obtain the predictable result of simultaneously depositing layers of material (Marsac; para. 39) thereby   
increasing the production speed of the apparatus (Marsac; para. 12). 
	Regarding the claim limitation “the processor is configured to coordinate movement of the first printer head relative to the second printer head,”  modified Essien discloses the 3-axis positioning controller (Kang; 34) is configured for adjusting in three dimensions in a predetermined pattern the position of the support stage in relation to at least a pair of syringes (Kang; para. 19) such that the two jets simultaneously deposit a layer of material (Marsac; para. 39). 
Regarding claim 39, modified Essien discloses the flow cell technology can be used to print living cells (para. 65) in the form of a thin filament (para. 15). 
Regarding the claim limitation “tissue-specific cell aggregate strands,” this is interpreted as a material worked upon an apparatus. "Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). Moreover, it appears that Essien is capable of printing tissue-specific cell aggregate strands because Essien prints living cells in filament form. 

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712